Citation Nr: 9910338	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-28 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from October 1942 to February 
1946.  This matter is before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran was born in November 1920, has completed 4 
years of high school, and retired from the postal service 
following 30 years of employment as a postmaster.  He 
subsequently worked as a school bus driver and later worked 
for Sears repairing lawnmowers and snowblowers.  

3.  The veteran's service-connected disability, duodenal 
ulcer, status post gastric resection, is not of such severity 
as to preclude him from securing and maintaining some form of 
substantially gainful employment consistent with his 
education and work experience.  


CONCLUSION OF LAW

The criteria for a total rating based on unemployability due 
to service-connected disability have not been met.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
Board is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

A total rating may be assigned where the schedular rating is 
less than total, and when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability, provided, however, that if 
there is only one such disability, it must be rated at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  Age is not for 
consideration in determining whether a total compensation 
rating based on unemployability is warranted.  38 C.F.R. 
§ 4.19 (1998).

The VA General Counsel has determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation. VAOPGCPREC 75-
91 (1991).  The VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to their particular 
occupation in the community where the veteran resides.  This 
suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).  The ability to work sporadically or obtain 
marginal employment is not substantially gainful employment. 
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

Service connection is only in effect for duodenal ulcer, 
status post gastric resection.  The disability is assigned a 
60 percent disability rating.  Therefore, the veteran meets 
the percentage requirements for a total rating based on 
unemployability.  

The evidence shows that the veteran was born in November 
1920, has completed 4 years of high school and retired from 
the postal service following 30 years of employment as a 
postmaster.  He subsequently worked as a school bus driver 
and later worked for Sears repairing lawnmowers and 
snowblowers, work described as part-time employment.  On his 
application for increased compensation based on 
unemployability, the veteran reported that he last worked 10 
hours per week in a self-employed service business. 

In March 1989, M. E. Hanson, M.D., reported that the veteran 
has chronic obstructive pulmonary disease with chronic 
recurrent bronchitis and would be a poor candidate for jury 
duty because of chronic problems in this area of health.  The 
physician elaborated that other problems physically included 
bowel dysfunction following surgery which would make it 
difficult for the veteran to sit for prolonged periods of 
time without bowel spasms and cramping.  

In July 1996, Dr. Hanson reported that, in the past, the 
veteran had had a job close to a restroom and it had not been 
a major problem for him, but when he is working outside or is 
in a vehicle he has significant limitations of his lifestyle 
from the bowel dysfunction.  

In October 1996, a school principal supplied the employment 
information that the veteran had worked as a school bus 
driver, from August 1979 to August 1994, three hours daily, 
fifteen hours per week.  

At a VA physical examination in December 1996, the veteran 
complained of excessive dumping.  Reportedly, he had bowel 
movements two to three times per day.  After his bathroom 
trips during the day, he had no more trouble with his stomach 
during the day.  He limited himself to toast and coffee in 
the morning, and the same in the afternoon.  His only 
significant meal during the day was an evening meal, after 
which his problems began.  If he lay down for 11/2 hours after 
a meal, he did not have to go to the bathroom.  If he walked 
only fifteen or twenty feet, however, he had to go to the 
bathroom immediately.  He experienced excessive problems 
going out to eat.  His abdomen was not tender during the day, 
but it was markedly tender after his evening meal.  He became 
short of breath after walking 50 to 100 feet.  The veteran 
stated that his height was five feet ten and one half inches, 
not the five foot eight previously recorded.  The veteran 
reported nausea, sweating, and circulatory symptoms after his 
evening meal.  In the veteran's part time job with Sears 
repairing lawnmowers and snowblowers, he was on his feet 25 
percent of the time and he lifted weight up to a maximum of 
75 pounds at work.  [The veteran resigned from this part-time 
position in March 1997.]

On physical examination, it was reported that that the 
veteran was 5 feet eight inches tall and that he weighed 192 
pounds.  The examiner commented that the veteran had lost 10 
pounds since the examination of 1995, but that he appeared to 
be well nourished and was not underweight.  The diagnoses 
included status post submucous resection in 1954, status post 
50% gastrectomy and vagotomy for peptic ulcer with Billroth 
II anastomosis in 1959, status post cholecystectomy in 1976, 
and chronic obstructive pulmonary disease.  

The report of a Social and Industrial Survey by VA in 
December 1996 reflects that the veteran always had to be 
aware of the accessibility of a restroom; that he averaged 
two bowel movements daily, mostly diarrhea; and that he 
carried toilet paper with him at all times.  He was then 
working a part-time job for Sears repairing lawnmowers and 
snowblowers.  He was able to manage the job by arranging his 
own schedule around his diet and eating habits.  He had to be 
careful not to eat before driving long distances.  Except for 
his dumping syndrome, the veteran appeared to be in fairly 
good health, although he was treated for arthritis and 
bronchitis.  

Impressions based on upper gastrointestinal studies by VA in 
January 1997 were functioning Billroth II, and no masses or 
ulcerations.  

At a hearing at the RO in April 1997, the veteran testified 
that he retired from the postal service after working as a 
postmaster for 30 years; that in that position his dumping 
syndrome was tolerated because facilities were readily 
available to him, but that the condition had become worse to 
the extent that his primary thought away from home always had 
to be the location of the nearest restroom; and that he even 
had to drive to a café a block and a half from home for toast 
and coffee because he could not make it home in time if he 
walked.  He also testified that he was on a bland diet; that 
he just ate snacks during the day; and that there were some 
days when had to use the bathroom as much as three times 
during the day.  The veteran's spouse testified in detail 
about some incidents in which the veteran had  experienced 
embarrassment after he had soiled himself; that just basic 
living was stressful for the veteran; and that employment was 
out of the question.  In response to questioning, the veteran 
testified that he had not been anemic for five or ten years, 
and that he was not taking any medication for his stomach.  

In written statements, received in recent years, family 
members have attested to the gastrointestinal problems 
experienced by the veteran, especially regarding eating any 
meals outside his home, such as at restaurants, the homes of 
other family members, or on cruises.  

In February 1997, Dr. Hanson reported that the veteran has 
long-standing problems of bowel dysfunction from the dumping 
syndrome associated with gastric resection; that he has a 
major disability in regard to control of the bowels making it 
impossible to do a full-time job without considerable 
discomfort and significant restrictions from restroom 
facilities; and that he had not responded to conservative 
measures such as medication  Upon reviewing the veteran' 
diaries, it was opined that the bowel dysfunction essentially 
interfered with any kind of job that required traveling to 
any significant degree unless he had portable bathroom 
facilities which of course is not a practical option for most 
people.  

The Board has considered all of the pertinent evidence.  With 
respect to the opinion of the veteran's private physician, 
Dr. Hanson, that gastrointestinal distress makes it 
impossible for the veteran to do a full-time job without 
considerable discomfort and significant restrictions from 
restroom facilities, the Board finds this opinion to be 
consistent with the veteran's statements and the other 
medical evidence of record.  However, Dr. Hanson did not 
opine and there is no indication in the other medical 
evidence of record or the social and industrial survey that 
the service-connected disability is sufficient by itself to 
preclude substantially gainful employment in a position where 
restroom facilities are readily available and significant 
travel is not required.  The record reflects that the veteran 
is qualified for employment in a position where restroom 
facilities are readily available and significant travel is 
not required.  In this regard, the Board notes that the 
veteran has 30 years of experience working as a post master. 

The veteran is in his late 70's and he has non service-
connected disabilities, to include chronic obstructive 
pulmonary disease.  Therefore, the Board does not dispute 
that the veteran is unemployable.  Moreover, the Board 
recognizes that the service-connected disability is severe, 
as reflected in the assigned schedular evaluation.  However, 
the record reflects that the veteran is able to limit the 
impact of the disability through dietary measures.  The 
veteran is neither malnourished nor debilitated.  In sum, the 
preponderance of the evidence establishes that the service-
connected disability is not sufficiently severe by itself to 
preclude the veteran from obtaining and maintaining some form 
of substantially gainful employment consistent with his 
education and occupational background.


ORDER

Entitlement to a total rating based on unemployability due to 
service-connected disability is denied.  



		
SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

